Citation Nr: 0729630	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-25 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss, to 
include whether service connection can be granted. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from 
August 3-17, 1947, August 15-29, 1948, and from July to 
August 1949 and served in the Army National Guard from July 
1947 to May 1950 and from July 1950 to December 1988.  He 
also had a period of active duty for training (ACDUTRA) in 
the U.S. Army from September to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, which determined that 
new and material evidence had not been received to reopen 
previously denied claims for service connection for hearing 
loss and for tinnitus.  The veteran disagreed with this 
decision in March 2005.  An RO hearing was held on the 
veteran's requests to reopen previously denied claims for 
service connection for hearing loss and for tinnitus in May 
2005.  In a July 2005 Statement of the Case (SOC), the RO 
essentially reopened the veteran's previously denied claims 
for service connection for hearing loss and for tinnitus and 
denied these claims on the merits.  The veteran perfected a 
timely appeal in August 2005 and requested a Travel Board 
hearing which was held at the RO before the undersigned 
Acting Veterans Law Judge in April 2006.

Regardless of the RO's reopening of the claims for service 
connection for hearing loss and for tinnitus in the July 2005 
SOC, the Board must make its own determinations as to whether 
new and material evidence has been received to reopen these 
claims.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened, regardless of the RO's finding.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In May 2003, the RO denied the veteran's application to 
reopen claims for service connection for hearing loss and for 
tinnitus; this decision was not appealed.

2.  Evidence received since the May 2003 RO decision, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for hearing loss, and it raises a 
reasonable possibility of substantiating the claim.

3.  New and material evidence has not been received since the 
May 2003 RO decision in support of the veteran's claim for 
service connection for tinnitus.

4.  There is competent medical evidence of a nexus between 
the veteran's current bilateral hearing loss and active 
service.


CONCLUSIONS OF LAW

1.  The May 2003 RO decision, which determined that new and 
material evidence had not been received sufficient to reopen 
claims for service connection for hearing loss and for 
tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2006).

2.  Evidence received since the May 2003 RO decision in 
support of the claim for service connection for hearing loss 
is new and material; accordingly, the claim of entitlement to 
service connection for hearing loss is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  Evidence received since the May 2003 RO decision in 
support of the claim for service connection for tinnitus is 
not new and material; accordingly, the claim of entitlement 
to service connection for tinnitus is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  Bilateral hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.6, 3.7, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In connection with the claims to reopen, the RO satisfied the 
duty to notify in a pre-adjudication May 2004 letter which 
defined new and material evidence, advised the veteran of the 
reasons for the prior denial of the claims of service 
connection and noted the evidence needed to substantiate the 
underlying claims of service connection.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  VA need not 
conduct an examination with respect to the claims of whether 
new and material evidence has been received to reopen 
previously denied claims of entitlement to service connection 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a 
claim to reopen only if new and material evidence is 
presented or secured.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  Thus, VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claim at this 
time.

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, as service connection for 
hearing loss is granted in this decision, the RO will assign 
a rating and effective date and any defect is moot.  As the 
claim for service connection for tinnitus is not reopened, no 
new disability rating or effective date for award of benefits 
will be assigned and any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Evidence

In a May 2003 rating decision, the RO denied the veteran's 
application to reopen previously denied claims for service 
connection for hearing loss and for tinnitus. A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier. 38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2006).  Because the veteran did not file a timely 
appeal, the May 2003 rating decision became final.

The claims for entitlement to service connection for hearing 
loss and for tinnitus may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claims for service connection for hearing loss and for 
tinnitus in May 2004.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006). In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records 
and private treatment records. The RO found that, although 
the veteran received post-service treatment for hearing loss, 
none of the evidence of record related his hearing loss to 
any incident of or finding recorded during active service.  
There also was no objective medical evidence supporting the 
veteran's assertion that his claimed tinnitus was related to 
any incident of or finding recorded during active service.  
Accordingly, the claims were not reopened.

The veteran applied to reopen his claims for service 
connection in May 2004.  With respect to the veteran's 
application to reopen his claim for service connection for 
hearing loss, the Board finds that the evidence received 
since the last final decision in May 2003 is not cumulative 
of other evidence of record, relates to an unestablished 
fact, and raises a reasonable possibility of substantiating 
this claim.  

Newly received evidence includes the veteran's private 
treatment records from J.H.S., M.D. (-initials used to 
protect privacy) (Dr. J.H.S.), and from W.G.B., MD. 
(Dr. W.G.B.).  Dr. J.H.S. examined the veteran in March 2006 
and noted that he wore hearing aids in both ears and still 
could not hear very well.  The veteran reported a history of 
noise exposure while in the National Guard.  He was assigned 
to an artillery unit and "was exposed to 28 years of severe 
noise."  The veteran was in a voice command battery.  "He 
mostly shot the guns/artillery in the summer camps."  The 
veteran denied any post-service noise exposure.  Physical 
examination showed no sinus tenderness, no facial weakness, 
normal external ear canals with no lesions or deformities, 
and clear ear canals, tympanic membranes, and middle ears 
with no fluid.  Audiograms showed mild sloping to severe 
sensorineural hearing loss in both ears with stable speech 
recognition thresholds and poor word recognition bilaterally.  
The assessment was sensorineural hearing loss "most likely 
noise induced hearing loss from artillery exposure in his 
summer camps for many years."  In a March 2006 letter, 
Dr. J.H.S. stated that the veteran's hearing loss was 
associated with significant noise exposure through his 
National Guard artillery unit for 28 years.  In a separate 
letter dated in March 2006, W.G.B, M.D. (Dr. W.G.B.) stated 
that the veteran "was exposed to very loud noise associated 
[with] an artillery unit while serving, causing injury to his 
ears.  [The veteran] served in this unit of the Guard for 
twenty-eight years, with most of the exposure to noise 
occurring during summer camps where they did a significant 
amount of artillery practice."  Dr. W.G.B. concluded that 
the veteran's in-service noise exposure was "the major 
contributor to his hearing loss."

With respect to the veteran's application to reopen his claim 
for service connection for tinnitus, the Board also finds 
that the veteran has submitted evidence that is cumulative of 
other evidence of record (prior lay statements), does not 
relate to an unestablished fact, and does not raise a 
reasonable possibility of substantiating this claim.  There 
is no competent evidence in the newly submitted evidence that 
links the veteran's claimed tinnitus to active service.  The 
veteran has offered testimony in his April 2006 Travel Board 
hearing and contentions in other lay statements submitted to 
VA in which he argued that his claimed tinnitus is due to 
significant in-service noise exposure during National Guard 
service.  The veteran, as a lay person, would not be 
competent to render a probative opinion on a medical matter 
such as the etiology of tinnitus.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  In addition, the veteran's newly 
submitted statements and hearing testimony are cumulative of 
statements and testimony that was of record at the time of 
the May 2003 RO decision.  Absent any objective medical 
evidence of a nexus between the veteran's claimed tinnitus 
and active service, the newly received evidence does not 
raise a reasonable possibility of substantiating the claim 
for service connection for tinnitus.  Accordingly, the Board 
finds that, as new and material evidence has not been 
received, the claim for service connection for tinnitus is 
not reopened.

The Board also finds that the March 2006 opinions of 
Drs. J.H.S. and W.G.B. constitute evidence that is both new 
and material, as it raises a reasonable possibility that the 
veteran's current hearing loss is related to his National 
Guard service as a cannon crewmember and field artillery 
surveyor.  At the time of the May 2003 rating decision, which 
denied the veteran's claim for service connection for hearing 
loss, the evidence did not show that the veteran's current 
hearing loss was related to active service. The new evidence 
was not previously considered by agency decision makers, is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for hearing loss. 38 C.F.R. § 3.303. New evidence 
is sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability, even where it may not convince the 
Board to grant the claim. Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998). Accordingly, the claim for service connection for 
hearing loss is reopened.

Service Connection for Bilateral Hearing Loss

Having determined that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for hearing loss, the Board must adjudicate this claim on the 
merits.  As will be explained in greater detail below, the 
Board finds that service connection for bilateral hearing 
loss is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or for injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.  In this case, the veteran contends that he was exposed 
to significant noise exposure during ACDUTRA and other active 
service in the National Guard.

Service connection may be presumed for certain chronic 
diseases, such as sensorineural hearing loss (as a disease of 
the central nervous system), which develop to a compensable 
degree within one year after discharge from service even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. 3.307, 3.309 (2006).  This presumption is rebuttable 
by probative evidence to the contrary.

For the purposes of applying VA laws and regulations, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 
3.385.

The veteran's physical examination at the time of his entry 
in to the National Guard was not available for review.  

A review of the veteran's service medical records indicates 
that, on periodic Army National Guard physical examination in 
July 1977, the veteran denied any history of ear trouble or 
hearing loss.  Clinical evaluation was completely normal.  
The veteran's pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
50
45
LEFT
25
20
25
15
50

The veteran's medical history and clinical evaluation were 
unchanged on periodic Army National Guard physical 
examination in December 1981.  His pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
65
65
LEFT
15
10
40
60
60

The veteran's medical history was again unchanged on periodic 
Army National Guard physical examination in December 1985.  
The in-service examiner indicated that the veteran's ear 
drums were abnormal and listed "hearing" in the summary of 
defects and diagnoses.  The veteran's pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
45
55
65
LEFT
35
25
45
60
50

The veteran's National Guard personnel records show that his 
primary military occupational specialty (MOS) was as a cannon 
crewmember and his secondary MOS was as a field artillery 
surveyor.

On private outpatient treatment in December 1998, audiometric 
testing showed mild bilateral sloping to severe sensorineural 
hearing loss.

As noted elsewhere, Dr. W.G.B. stated in a March 2006 letter 
that the veteran was exposed to "very loud noise associated 
[with] an artillery unit while serving, causing injury to his 
ears."  Dr. W.G.B. concluded that the veteran's significant 
noise exposure during 28 years of National Guard service was 
"the major contributor to his hearing loss."  And, as noted 
elsewhere, following audiometric testing of the veteran in 
March 2006, Dr. J.H.S. related the veteran's bilateral 
sensorineural hearing loss to his significant noise exposure 
during 28 years of National Guard service in an artillery 
unit.

The veteran testified at his April 2006 Travel Board hearing 
that he was exposed to significant noise exposure during his 
28 years of National Guard service.  His wife testified that, 
when the veteran returned home from his two weeks of annual 
National Guard training and other National Guard service, he 
was unable to hear his family when they talked to him.  The 
veteran also testified that he was not provided with ear 
protection during his National Guard service.  He denied any 
post-service noise exposure.

The evidence of record shows that the veteran currently has 
bilateral sensorineural hearing loss that meets the criteria 
of 38 C.F.R. § 3.385, and thus service connection is not 
precluded if hearing loss can be linked to service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).

The veteran has reported exposure to excessive noise during 
National Guard service while a member of an artillery battery 
who was exposed to artillery fire.  His personnel records 
reflect primary and secondary military occupational 
specialties that are consistent with artillery service. The 
veteran is competent to testify on factual matters of which 
he has first-hand knowledge (in this case, his active service 
duties as a cannon crewmember and field artillery surveyor). 
Washington v. Nicholson, 19 Vet. App. 362 (2005).

There is no evidence of any organic disease of the central 
nervous system, either manifested in service or within the 
first post-service year, to warrant service connection on the 
basis of presumptions referable to chronic diseases.

The Board finds that service connection for bilateral hearing 
loss is warranted on a direct basis.  The competent medical 
evidence shows that the veteran has experienced bilateral 
hearing loss during and after active service in the National 
Guard.  His service personnel records confirm the veteran's 
artillery service in the National Guard.  The March 2006 
opinions provided by Drs. W.G.B. and J.H.S. relate the 
veteran's currently diagnosed bilateral hearing loss to his 
in-service noise exposure during National Guard service in an 
artillery company.


ORDER

As new and material evidence has not been received, the claim 
for service connection for tinnitus is not reopened.

As new and material evidence has been received, the claim for 
service connection for hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


